In the United States Court of Federal Claims
                                        No. 13-870C

                                 (Filed: November 14, 2013)

                                              )
DARRYL L. COOK,                               )
                                              )
                    Plaintiff,                )
                                              )
v.                                            )
                                              )
THE UNITED STATES,                            )
                                              )
                    Defendant.                )
                                              )

                                  OPINION AND ORDER

        Plaintiff, an inmate in the custody of the Federal Bureau of Prisons in South
Carolina, filed a complaint in this court on November 1, 2013, alleging personal injury
and property damage pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),
2671-80 (2006). 1 See generally Compl., Dkt. No. 1. Plaintiff states that he was
transferred from one prison camp to another without proper transmission of his personal
property, which was ultimately destroyed. Id. ¶ 6. Plaintiff contends this was due to
defendant’s negligence. Id. He also claims that the camp to which he was transferred
had contaminated water, which was particularly harmful to him due to the weakened
state of his immune system after his treatment for cancer. Id. Plaintiff alleges that
defendant knowingly subjected him to this hazard. Id. He claims pain and distress in
the amount of $12 million, property damage totaling $10 million, loss of consortium,
and such other relief the court deems necessary. Id. ¶¶ 10-12. The court dismisses
plaintiff’s complaint, sua sponte, for the reasons explained below.

I.    Legal Standards

      Complaints filed by pro se plaintiffs are held to “less stringent standards than
formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972).

1
 Plaintiff also filed a motion to proceed in forma pauperis. See generally Appl. to
Proceed In Forma Pauperis, Dkt. No. 2. For the limited purpose of addressing the
court’s jurisdiction, that motion is GRANTED. The Clerk will file the complaint with
no filing fee.
Nevertheless, pro se plaintiffs must meet jurisdictional requirements. Bernard v. United
States, 59 Fed. Cl. 497, 499 (2004), aff’d, 98 Fed. App’x 860 (2004).

       The court may question its own subject-matter jurisdiction at any time. RCFC
12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action.”); Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004) (citing Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)).
The Tucker Act provides for the court’s jurisdiction over “any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States,
or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. §
1491(a)(1).

       The United States District Courts have exclusive jurisdiction over claims brought
under the Federal Tort Claims Act. See 28 U.S.C. § 1346(b)(1). When this court
determines that it lacks jurisdiction, it must transfer the case to a court where the action
could have been brought if the transfer “is in the interest of justice.” 28 U.S.C. § 1631.

II.    Discussion

       Plaintiff states that his claim arises under the Federal Tort Claims Act. Compl. ¶
1. As expressly excepted from the conferred jurisdiction under the Tucker Act, this
court does not have jurisdiction to entertain claims that sound in tort. 28 U.S.C. §
1491(a)(1). Because plaintiff’s complaint is based on a claim of tortious conduct, it
must be dismissed for lack of subject-matter jurisdiction. See RCFC 12(h)(3).

       The court next considers whether the claim merits a transfer. Plaintiff reports in
his complaint that he has already filed a claim in the United States District Court of
South Carolina, the appropriate venue for his Federal Tort Claims Act case. See Cook v.
United States, No. 0:11-cv-00320-RMG (D.S.C. Feb. 8, 2011; Feb. 6, 2012; Nov. 1,
2012). 2 His complaint was dismissed by the district court, and that decision was
affirmed by the Court of Appeals for the Fourth Circuit. Cook v. United States, No. 12-
7947, 2013 WL 3069875, at *1 (4th Cir. June 20, 2013). The district court’s earlier
ruling on plaintiff’s claim counsels against the transfer of plaintiff’s claim to the district
court now. On the facts of this case, such effort would be futile.




2
  A review of the complaint filed in the district court indicates that plaintiff’s claim in
that court contains the same allegations as the claim presented to this court.

                                              2
III.   Conclusion

       For the foregoing reasons, the court finds that it lacks jurisdiction over plaintiff’s
claims. Plaintiff’s complaint is DISMISSED. The Clerk of Court will enter judgment
for defendant. No costs.

       IT IS SO ORDERED.

                                                  ______________________________
                                                  PATRICIA E. CAMPBELL-SMITH
                                                  Judge




                                             3